





CITATION:
Renda v. Renda, 2011 ONCA
      290



DATE:  20110412



DOCKET: C51785



COURT OF APPEAL FOR ONTARIO



Doherty, Moldaver and Feldman JJ.A.



BETWEEN



Anamaria Renda



Appellant



and



Nicola Renda



Respondent



Abba Chima, for the appellant



Eric Shapiro, for the respondent



Heard:  April 11, 2011



On appeal from the judgment of Justice Magda of the Superior
          Court of Justice dated January 27, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We are not satisfied that the trial judge made any material errors.  His
    findings of fact are supported by the record and we cannot interfere.

[2]

The appeal is dismissed.  Costs to the respondent in the amount of
    $7,500, inclusive of disbursements and HST.


